Dismissed and Opinion filed December 23, 2003








Dismissed and Opinion filed December 23, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01192-CV
____________
 
RALPH O. DOUGLAS, Appellant
 
V.
 
SAMUEL D. ADAMO, Appellee
 

 
On Appeal from the 269th District
Court
Harris County, Texas
Trial Court Cause No. 01-10865
 

 
M E M O R A N D U M  O P I N I O N
This is an attempted appeal from the denial of a motion to
reinstate signed August 14, 2003. 
Appellant filed an affidavit of inability to pay costs.  The Harris County District Clerk filed a
contest to the affidavit, which was sustained on October 24, 2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On November 25, 2003, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 23, 2003.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.